Citation Nr: 0713326	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  97-17 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for prostate cancer as a 
result of exposure to ionizing radiation.  

2.	Entitlement to an initial rating for bladder cancer 
evaluated as 100 percent disabling prior to April 19, 2005, 
and currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was previously before the Board in December 2000.  
At that time, new and material evidence to reopen the 
previously denied claim for service connection for prostate 
cancer was found and the application to reopen was granted.  
The case was remanded to the RO for de novo review. 

A motion to advance the case on the Board's docket has been 
granted.  

The issue regarding the initial evaluation of the veteran's 
service-connected prostate cancer is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.	Prostate cancer was not evident during service or until 
many years thereafter.

2.	The competent medical evidence shows that the veteran's 
prostate cancer is not the result of exposure to ionizing 
radiation while on active duty, and may not be so presumed.




CONCLUSION OF LAW

Service connection for prostate cancer, including as due 
exposure to ionizing radiation, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in April 2003 and October 2006, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In October 2006, the veteran was provided all necessary 
notifications.  

Finally, the Board concludes that all pertinent development 
has been accomplished.  There is no indication that there are 
additional records or evidence that should be obtained prior 
to the entry of this decision.  All development as required 
by radiation provisions has also been accomplished.

The veteran alleges that he was exposed to ionizing radiation 
in service during OPERATION UPSHOT-KNOTHOLE and that his 
prostate cancer and kidney failure resulted from that 
exposure.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including cancer, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Prostate cancer are not listed as a presumptive 
disease under this provision and thus service connection on 
this presumptive basis is not warranted.  

Second, when a "radiogenic disease" first becomes manifest 
after service, and it is contended that the disease resulted 
from exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  
Prostate cancer is listed as a "radiogenic disease" under 38 
C.F.R. § 3.311(b)(2).  If a claim is based on a disease other 
than one of those listed in paragraph (b)(2), VA shall 
nevertheless consider the claim under 38 C.F.R. § 3.311, 
provided that the appellant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

Third, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) and is not 
established as a radiogenic disease under 38 C.F.R. § 3.311, 
service connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for prostate cancer, 
due to exposure to ionizing radiation, on any basis.  

In the case before the Board, private and VA treatment 
records show treatment for prostate cancer many years after 
service.  Records before the Board also show exposure to 
ionizing radiation.  The veteran was involved in one of the 
tests, Test Grable, of Operation UPSHOT-KNOTHOLE.  A 
participation summary provided by the Defense Threat 
Reduction Agency, dated in October 2005, provides that the 
veteran was exposed to ionizing radiation during Operation 
UPSHOT-KNOTHOLE, and offers a reconstructed external dose for 
the veteran.  The veteran agreed with this assessment and it 
was utilized as a basis of the grant of service connection 
for bladder cancer, the rating of which the veteran has 
submitted a notice of disagreement.  

As a result, the determinative issue before the Board is 
whether the veteran's exposure to ionizing radiation resulted 
in prostate cancer, which, as noted is listed as a radiogenic 
disease in 38 C.F.R. § 3.311(b)(2).  VA has conducted all 
required development with respect to the veteran's prostate 
cancer.  Based on this development, including the dosage 
estimate, the Chief Public Health and Environmental Hazards 
Officer offered the opinion in February 2006 that it was 
unlikely that the veteran's adenocarcinoma of the prostate 
could be attributed to exposure to ionizing radiation in 
service.  This opinion cited several studies on which it was 
based.  As a result of this negative opinion, in February 
2006, the VA Director of Compensation and Pension Services 
provided the opinion that there was no reasonable possibility 
that the veteran's adenocarcinoma of the prostate resulted 
from radiation exposure in service.  The opinion notes that 
it was based on a review of the evidence in its entirety.  

The Board finds that the negative opinions set forth by the 
VA Chief Public Health and Environmental Hazards Officer and 
VA Director of Compensation and Pension Services constitute 
probative evidence against the veteran's claim.  They are 
based on a scientific dose estimate provided by the DTRA, as 
well as a review of the entire remaining evidence of record.  

There is no competent medical evidence to the contrary.   As 
a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). As a result, his own assertions do not constitute 
competent medical evidence linking his prostate cancer to 
exposure to ionizing radiation.  

Finally, whether or not prostate cancer is a radiogenic 
disease, the Board finds that the preponderance of the 
competent medical evidence indicates that this condition is 
not the result of exposure to ionizing radiation while on 
active duty.

In fact, there is no medical evidence relating veteran's 
prostate cancer to any event or injury in service including 
the veteran's exposure to ionizing radiation.  No physician 
or other medical professional has ever related this condition 
to his exposure to radiation.  Furthermore, the evidence does 
not show that any malignant tumor manifested to a compensable 
degree within one year following the veteran's separation 
from service.  

The claimed conditions were not shown until decades after 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).


ORDER

Service connection for prostate cancer as a result of 
exposure to ionizing radiation is denied.


REMAND

By rating decision dated in October 2005, the RO granted 
service connection for bladder cancer, evaluated as 100 
percent disabling from the effective date of the grant in 
December 2003 to April 19, 2005, when it was reduced to 
noncompensable.  The veteran, in correspondence received in 
January 2006, submitted a notice of disagreement to the 
evaluation.  This issue has not been addressed by the RO, but 
is before the Board for appellate consideration.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The AMC/RO should send the appellant a 
statement of the case on the instant issue.  
Appellant and his representative are to be 
informed that to perfect the appeal and 
return the matter to the Board, a substantive 
appeal will have to be timely filed.  Without 
timely filing of a substantive appeal, the 
appeal as to this issue will be terminated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


